Judge WELLS
dissenting.
I believe the case subjudice must be distinguished on the facts from State v. Boles, 246 N.C. 83, 97 S.E. 2d 476 (1957) and State v. Swaney, 277 N.C. 602, 178 S.E. 2d 399, appeal dismissed, 402 U.S. 1006, 91 S.Ct. 2199, 29 L. Ed. 2d 428 (1971), relied on by the majority. In Boles, defendant’s evidence was to the effect that she was not present and did not participate in the sale (of intoxicating liquor); and in Swaney, defendant’s evidence was to the effect that he knew nothing about the robbery and did not participate. Here, defendant does not contest his presence while the unlawful transactions were accomplished, but argues that his presence at the scene of the crime — and hence his exposure to a finding of involvement — was due to entrapment. I see no fundamental inconsistency in this evidence such as to deny defendant the right to have the issue of entrapment submitted to the jury.
In my opinion, defendant is entitled to a new trial.